Mr. Justice Boggs delivered the opinion of the court: Our investigation of this record, aided by the arguments, oral and printed, of counsel for the respective parties, has led us to the conclusion the judgment of the Appellate Court is correct. The facts are fully stated .in the statement of facts prepared by that court, and its opinion is a satisfactory statement of the application of the law to such facts. The opinion of the Appellate Court is adopted as the opinion of this court, and its judgment is affirmed. Judgment affirmed.